Citation Nr: 0419808	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for right elbow 
disorder.

4.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina - which denied, among others, the veteran's claims 
for service connection for a left knee disorder, low back 
disorder, right elbow disorder, and foot disorder.


FINDINGS OF FACT

1.  The veteran has been incarcerated at a South Carolina 
correctional facility since April 1982.

2.  The RO scheduled the veteran for a VA examination at a 
South Carolina VA Medical Center (VAMC) on 3 occasions, and 
he failed to appear each time.

3.  The veteran indicated that the prison would allow him to 
attend a VA examination, as long as he paid for 
transportation to and from the VAMC where it was to be 
conducted.

4.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA), 
including its application to incarcerated veterans, and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

5.  There is no evidence of a nexus between the lump behind 
the veteran's left knee and his acute and transitory left 
knee contusion in service.

6.  There is no evidence of a nexus between any low back 
disorder and the veteran's in-service acute and transitory 
low back strain.

7.  The veteran's in-service right elbow injury was acute and 
transitory and completely resolved prior to discharge, and 
there is no evidence of a current right elbow disorder.

8.  There is no evidence that the veteran had a foot disorder 
in service, or that he currently has one.


CONCLUSIONS OF LAW

1.  The RO complied with the duty to assist as it applies to 
incarcerated veterans.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.655 (2003).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

4.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

5.  A foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's April 2001 claims.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II).  The Court addressed both the timing and content of 
these notice requirements.  Id. at *17-23.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at *21.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Id. at *22.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  
See generally VAOPGCPREC 7-2004 (July 16, 2004) (explaining 
holding in Pelegrini II).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case.  The first thing that the RO did after 
receiving the veteran's multiple April 2001 service-
connection claims was to send its June 2001 VCAA letter.  The 
RO did not take any adjudicative action until its July 2002 
rating decision denying the veteran's claims, including the 4 
claims the veteran appealed to the Board.  Thus, 
in compliance with Pelegrini, the RO provided the VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claims.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  The RO's June 2001 letter told the 
veteran about the VCAA and its application to his service 
connection claims.  Specifically, the RO told the veteran 
about the information necessary to substantiate his service-
connection claims and the respective responsibilities of the 
veteran and the RO in obtaining this information.  The RO 
also asked the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you," and to send any additional evidence or information 
describing it to the RO promptly.  Moreover, the RO included 
the text of 38 C.F.R. § 3.159 (2003) in its September 2002 
statement of the case (SOC).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  Therefore, the RO 
fully complied with Pelegrini's requirements as to the 
content of VCAA notification, as its VCAA letter provided the 
information specified by Charles and Quartuccio, and, in 
asking the veteran to inform it of any additional information 
or evidence and to promptly provide the information or 
evidence, indicated to the veteran that he should provide any 
evidence in his possession pertaining to his claims.



The RO's Duty to Assist as it applies to an Incarcerated 
Veteran

The facts of this case warrant an extended discussion of the 
RO's duty to assist this particular veteran.  A South 
Carolina Department of Corrections (SCDC) Inmate Record 
Summary indicates that the veteran has been incarcerated 
since April 1982, when he began serving a 45-year sentence 
for criminal sexual conduct in the first degree, armed 
robbery, and assault and battery with intent to kill.

In July 2001, the RO deferred rating action on the veteran's 
claims noting:  "The veteran is incarcerated at SCDC for 
past 18 years.  Do whatever development you require for 
veterans in jail."  In August 2001, the RO wrote to SCDC 
requesting that it fill out the attached VA Form 21-4193, 
Notice to VA of Veteran Incarcerated in Penal Institution.

After making multiple requests, the RO obtained the veteran's 
service medical records (SMRs) and prison medical records.  
Concluding that there was enough evidence to warrant a VA 
examination, the RO ordered such an examination, 
see 38 U.S.C.A. § 5103A(d) (West 2002), and informed the 
veteran of the scheduled examination in a January 2002 
letter.  The RO also told him in that letter that, pursuant 
to 38 C.F.R. § 3.655 (2003), his failure to report to the 
examination, without good cause, could have a detrimental 
effect on the outcome of his claims.  He replied in a January 
2002 letter that the SCDC had informed him that he would have 
to fill out a form for receiving outside medical care and 
would have to pay for transportation to and from the 
examination.  He stated that he was in the process of filling 
out the necessary paperwork and asking his family for the 
money.  He then noted that the scheduled examination date was 
January 29, 2002, and requested that it be rescheduled.

A February 2002 VA computer generated Compensation and 
Pension Examination Inquiry contains the following note:  
"This exam request was previously scheduled but hospital 
wrote up as failed to report.  Veteran wrote to us regarding 
this situation and stated that there are certain paperwork he 
must complete and it has to be approved by the warden before 
he can be seen by outside medical care.  The vet wrote us on 
January 23rd and said that he is in the process of doing 
same.  When you reschedule the vet, please allow additional 
time for him to get the necessary clearance."  The note also 
indicated the facility at which the veteran was then 
incarcerated and his inmate identification number.  In a 
February 2002 letter, the RO informed the veteran that the 
examination had been rescheduled and again informed him of 
the consequences of failing to attend under 38 C.F.R. § 3.655 
(2003). 

In January 2002, the veteran wrote to the South Carolina 
Governor's Office asking about transportation to the VA 
hospital for a VA examination.  In it, he stated that he had 
been informed that the only way he could attend the VA 
examination would be if he could pay the costs of 
transportation.  He stated that he could not afford to pay 
these costs.  He also sent a South Carolina Department of 
Corrections Request to a Staff Member, asking for information 
concerning the amount of money he would be charged for 
transportation to and from the VAMC.  The response, dated in 
February 2002, was "approximately $190.00."

The veteran sent a February 2002 letter to the RO stating 
that before he could be transported to the scheduled VA 
examination, he was required to fill out an Elective Outside 
Health Care Request Form, which he enclosed.  In section 1 of 
that form, he indicated that he understood that medical care 
would be provided at no cost to him, but that he would be 
responsible for all expenses incurred as a result of the 
outside care, and agreed to make payments for these expenses.  
A VA Routing and Transmittal Slip sent to the Dorn VAMC 
states:  "Please complete section 2 and send to vet at 
address below."  There is no indication whether these 
instructions were followed by the Dorn VAMC.

A computer printout indicates the veteran failed to appear at 
the scheduled February 2002 VA examination.  Handwritten 
notations indicate that an April 2002 e-mail instructed that 
he again be scheduled for a VA examination because the 
examination request did not give him enough time and they did 
not complete the form.  



A February 2002 letter from the SCDC Office of General 
Counsel noted the veteran's letter stating it would be 
impossible for him to pay the costs of transportation to the 
VAMC.  The General Counsel's Office wrote:  "It is my 
understanding that going to the VA is considered elective and 
according to policy at your own expense.  This office cannot 
offer you any assistance in this regard or override policy."

In May 2002, VA again wrote to the veteran, informing him 
that it had again rescheduled him for a VA examination.  
After again telling him of the consequences of failure to 
attend, the RO wrote:  "This is the final time we will 
reschedule this exam.  In order to complete the exam you must 
finalize your transportation arrangements.  If you need 
further assistance, please contact your chief 
security officer."

The veteran once again did not appear for the scheduled 
examination.

In his August 2002 notice of disagreement (NOD), the veteran 
wrote:  "I don't think VA should hold it against me for not 
making my medical appointment.  I made a good faith effort to 
keep the medical appointments scheduled for me by VA, but as 
the evidence of all the paperwork submitted to the VA will 
show that it was not my fault.  I am at the mercy of others 
for transportation and they wanted to charge me almost 
$200.00 round trip for their services.  I inquired to the VA 
concerning this matter asking them to arrange my 
transportation, but the issue was never responded to."

The U.S. Court of Appeals for Veterans Claims (Court) has 
specifically addressed VA's duty to assist incarcerated 
veterans in two cases - Wood v. Derwinski, 1 Vet. App. 190 
(1991) and Bolton v. Brown, 8 Vet. App. 185 (1995).  In Wood, 
the veteran claimed that he had PTSD as a result of his 
military service, and the Board found there was insufficient 
evidence to support this assertion.  Id. at 192.  After 
affirming this finding, the Court addressed whether VA had 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, "the opportunity for face to face 
assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id.  The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id.  
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded:  
"While the VA's help and advice in this case was not a model 
to be followed, an examination of the record satisfies us 
that appellant was adequately on notice that more was 
required of him if there was to be a successful search for 
the necessary evidence.  The factual data required . . . are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  We do, however, caution those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and considerations given to their fellow veterans."  Wood, 
1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which the Board had remanded a case 
for a VA psychiatric examination.  Id. at 187.  The RO 
indicated the examination could not be conducted because of 
the veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  
The Court noted that "the record contains neither 
information concerning the efforts expended by the RO in that 
regard nor any explanation as to why a psychiatrist employed 
by the VA was not directed to perform the examination."  Id.  
The Court held:  "Under the unique circumstances presented 
by this case, where the Secretary has determined that the 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the 'caution' 
of Wood, supra, a remand is required to provide the Secretary 
with another opportunity to fulfill his statutory duty to 
assist this appellant in developing the facts of his claim."  
Id. at 191.

The holdings of Wood and Bolton require that assistance to 
incarcerated veterans be tailored to the peculiar 
circumstances of confinement, and that these veterans be 
given the same care and consideration as other veterans.  In 
this case, the RO scheduled the veteran for a VA examination, 
as it would for any veteran that met the requirements of 
38 U.S.C.A. § 5103A(d) (West 2002).  The RO also twice 
rescheduled exams when the veteran failed to appear, which is 
at least, if not more, than what would be done for a non-
incarcerated veteran.  The question in this case is whether, 
in deciding the case in the absence of a VA examination 
report when the veteran failed to appear for the third time, 
the RO complied with the holdings of Wood and Bolton, supra.  
The Board finds that it did, for the following reasons.

First, consistent with Wood, the RO provided a clear 
explanation to the veteran as to the importance of appearing 
for the VA examination.  In each letter, it explained the 
consequences of failing to appear.  The veteran's 
correspondence to the RO and elsewhere indicated that he was 
aware of the necessity of attending the examination, thus 
reflecting that the RO ensured that its communications were 
helpful and clear in explaining to the veteran the necessity 
of a VA examination and how the examination was being 
arranged.  Wood, 1 Vet. App. at 193.

Moreover, the RO's actions in rendering its decision without 
a VA examination report were sufficiently tailored to the 
veteran's confinement and treated him with the same care and 
consideration as any other veteran.  The RO recognized that 
he was in prison, arranged an examination close enough for 
him to travel to, and informed him of the scheduled 
examinations.  He did not indicate that he was unable to 
attend the examination; indeed, he indicated that he would be 
able to attend if he could pay the travel costs.  
Significantly, there is no provision in the relevant 
statutes, regulations, or the VA Manual that provides for VA 
to pay for travel to and from a VA examination.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003); VA 
Adjudication Manual, M21, Adjudication Procedures, Chapter 1, 
Physical Examinations, Social Surveys, and Field 
Examinations, Subchapter 1, Physical Examinations (August 12, 
2003).  See also M-21 at 1.02(i), Examination of 
Incarcerated Veterans (no reference to veteran's inability to 
pay or authorization of payment for transportation to VA 
examination; stating only that request for examination of 
incarcerated veteran should prominently note location and 
circumstances of confinement; any difficulty conducting 
examination should be discussed by RO and VHA Medical 
Examination Coordinators; and, if problem cannot be resolved 
at the local level, Compensation and Pension Service should 
be notified for Central Office Assistance).  Thus, if any 
veteran indicates that he cannot attend a VA examination 
because he cannot afford to pay for transportation to it, VA 
cannot pay/defray such costs.  Wood and Bolton stand for the 
proposition that an incarcerated veteran is entitled to as 
much assistance as non-incarcerated veterans, no more and no 
less.  As a non-incarcerated veteran would not be entitled to 
receive transportation costs to and from a VA examination, 
so, too, then an incarcerated veteran should not be accorded 
such a privilege simply because of his incarceration.

Nothing in the language or holdings of Wood and Bolton 
requires a different result.  In Wood, while the assistance 
was "not a model to be followed," it was adequate because 
it informed the veteran of the information that a non-
incarcerated veteran was entitled to.  Here, too, the 
assistance provided by VA was not necessarily a model to be 
followed, especially in light of the fact that there is no 
evidence the VAMC followed the RO's instructions to fill out 
and return the SCDC outside travel paperwork, but it 
adequately notified the veteran of the importance of 
attending the VA examination.

Moreover, although the Court in Bolton remanded the case 
because there was no information in the record concerning the 
RO's efforts to have an exam or an explanation as to why a VA 
doctor was not directed to perform the examination in prison, 
the record in this case contains such information.  The RO's 
efforts are documented in detail, specifically in the 3 
scheduled examinations and letters and other documents 
detailing the process by which they came to be scheduled.  
Further, unlike in Bolton, here there is an explanation as to 
why a VA doctor was not directed to perform an examination in 
prison - there was no indication that this was the only way 
the examination could be performed.  In fact, the veteran's 
letters indicated that the RO's scheduled examinations at the 
VAMC could be performed when he raised the money necessary to 
pay for transportation to it.  The mere fact that he 
ultimately could not is not reason to, yet again, schedule 
another exam.

In addition, the Court in Bolton was careful to limit its 
holding to "the unique circumstances of this case," and 
stated that a remand was required to provide VA with another 
opportunity to fulfill its duty to assist, not necessarily to 
order an examination at the prison.  Bolton therefore does 
not purport to require a prison examination for every 
incarcerated veteran entitled to a VA examination.  The Board 
finds that in the unique circumstances presented by the 
instant case, where, in addition to deferring its rating 
decision, contacting the prison, and obtaining the veteran's 
many prison medical records, the RO scheduled 3 VA 
examinations for the veteran, the latter 2 in response to 
requests for additional time to secure the funds necessary 
for transportation to and from the examination, the RO 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


General Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2003).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

38 U.S.C.A. § 5103A(d) (West 2002) provides that VA will 
obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability which may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also Charles, 16 Vet. App. at 374-75.  
38 C.F.R. § 3.655 (2003) provides that when entitlement to a 
benefit cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in accord 
with 38 C.F.R. § 3.655(b) and (c).  Examples of "good 
cause" are illness or hospitalization of the claimant and 
death of an immediate family member, but this list is not 
exclusive.  38 C.F.R. § 3.655(b) provides that when a 
claimant fails to report for an examination in connection 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  The evidence of record 
warrants a denial of all of the veteran's claims, for the 
reasons stated below.


Left Knee Disorder

The prison medical records contain several references to the 
veteran's left knee.  A May 1999 medical summary note 
indicates that both of the veteran's knees were swollen and 
the veteran complained of a "knot" behind his left knee 
that hurt.  The assessment was of musculoskeletal discomfort.  
The recommendations were aspirin or Motrin, restriction of 
strenuous exercise, and heat to the involved areas.  A 
subsequent May 1999 summary note again indicates that the 
veteran complained of a "knot" behind his left knee, which 
hurt when he walked, and that the veteran stated that ice 
treatment had caused the swelling to go down and Motrin 
helped with the pain.  The nurse practitioner noted a history 
of hyperextension in 1992, and characterized the lump as a 
small soft mass behind the left knee.  A Baker's cyst was 
ruled out.  The recommendations were Motrin, light duty, and 
to recheck in 1 week if no better.  There are no notes 
regarding the left knee the subsequent week or thereafter in 
the prison medical records.

The SMRs reflect that the veteran injured his left knee in 
September 1975 when he struck it on a truck.  An examination 
revealed that the knee was stable and that there was some 
mild effusion and tenderness along the anterior joint line.  
An orthopedic clinic note characterized the injury as a 
contusion (i.e., bruise) of the left knee.  There are no 
additional notations concerning the veteran's left knee in 
the SMRs, and the December 1975 examination, shortly before 
his discharge, indicates his lower extremities were normal, 
with his contemporaneous Report of Medical History containing 
only a general complaint of swollen or painful joints.

In his NOD and VA Form 9, Substantive Appeal, the veteran 
recounted his September 1975 knee injury and stated that he 
continued to have trouble walking any distance or climbing 
stairs and that the knee becomes extremely painful 
in the cold.

To the extent that the veteran's current left knee pain, 
first documented over 20 years after discharge from service, 
constitutes a disorder, there is no evidence linking it to 
his in-service left knee injury, which appears to have been 
acute and transitory and resolved without residual pathology.  
See Cahall v. Brown, 7 Vet. App. 232, 236 (1994) (nothing in 
the evidence "demonstrates that the injury was other than 
acute and transitory").  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine does not apply, and his claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Low Back Disorder

There are several notations of low back pain and lumbar 
spasms in the prison medical records.  There are also X-rays 
from February 1997 and March 1996 that show a normal lumbar 
spine.  

A July 1974 notation in the SMRs indicates that the veteran 
complained of a low back strain and was referred to the North 
Dispensary for further evaluation.  There are no additional 
references to the veteran's low back disorder in the SMRs, 
and the December 1975 examination reflects the spine was 
normal.  In his NOD and Substantive Appeal, the veteran 
indicated that he injured a disc in his lower back while 
lifting heavy container boxes and continues to feel pain in 
his lower back.

To the extent the veteran's current low back pain, first 
documented many years after discharge from service, 
constitutes a disorder, there is no evidence linking it to 
his in-service low back strain, which appears to have been 
acute and transitory.  See Cahall v. Brown, 7 Vet. App. at 
236.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. at 519-20.


Right Elbow Disorder

The SMRs indicate that in November 1974, the veteran banged 
his right elbow on a truck and reported pain upon movement.  
An examination revealed no dislocation and the diagnosis was 
a bruised olecranon process.  The December 1975 examination 
characterized the upper extremities as normal, and the 
veteran's December 1975 Report of Medical History contained 
only a general complaint of swollen or painful joints.

There is no mention of a right elbow disorder or residuals 
thereof in the prison medical records.  The veteran claimed 
in his NOD and Substantive Appeal that he developed bursitis 
and arthritis of his elbow as a result of the in-service 
right elbow injury.  However, there is no medical evidence 
supporting this allegation, and the veteran is not competent 
to opine on the question of causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995) (lay person not competent to offer 
evidence requiring medical knowledge).

Thus, the evidence as a whole indicates that the veteran's 
right elbow injury in service was acute and transitory and 
completely resolved prior to discharge, and, in the absence 
of clinical findings that currently demonstrate the presence 
of a right elbow disorder or other residuals of a right elbow 
injury, service connection for this claimed disorder is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability").  See also Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997) (interpreting 38 U.S.C.A. § 
1131 (West 2002) as requiring the existence of a present 
disability for VA compensation purposes); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  The veteran's claim for service 
connection for a right elbow disorder must therefore be 
denied.


Foot Disorder

There is no evidence in the SMRs or prison medical records of 
a disorder of either foot, and the December 1975 examination 
reflects that the veteran's feet were normal.  In his NOD and 
Substantive Appeal, the veteran stated that an in-service 
fall off of a truck injured his feet and claimed that fallen 
arches have developed as a result.  The evidence reflects 
that any foot disorder was acute and transitory and, in the 
absence of clinical findings that currently demonstrate the 
presence of a disorder of either foot, service connection for 
a foot disorder is not warranted.  See Brammer v. Derwinski, 
3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d at 1332.

ORDER

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for right elbow disorder is denied.

Service connection for a foot disorder is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



